DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 of US Application No. 16/848,280, filed on 14 April 2020, are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-16 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doggart et al. (US 2019/0306680 A1, “Doggart”).


Regarding claim 1, Doggart discloses a vehicle communication system and method and teaches:
a first communication platform of a relay vehicle operable to receive a first communication signal from a first network (vehicle 160 includes intelligent travel , the first communication signal including remote vehicle transmission data associated with a remote vehicle, the first communication platform operable to generate an update notification including the remote vehicle transmission data (vehicle 160 may communicate directly with vehicle 150 via DSRC message 60a – see at least Fig. 3 and ¶ [0070]; vehicle 150 may share location with vehicle 160 via the DSRC communication route – see at least ¶ [0072]);
a second communication platform of the relay vehicle operable to communicate with a second network (vehicle 160 includes mobile phone application 80 on mobile device 90 - see at least Fig. 3 and ¶ [0069]; e.g., LTE communication – see at least Fig. 3 and ¶ [0064]), the second communication platform operable to receive the remote vehicle transmission data, the second communication platform operable to generate a second communication signal for the second network, the second communication signal including the remote vehicle transmission data (vehicle 160 may communicate with vehicle 170 via remote server 130 – see at least Fig. 3 and ¶ [0069]; vehicle 170 receives vehicle 150 location via signal 60c – see at least Fig. 3 and ¶ [0070]); and
an electronic controller of the relay vehicle operable to communicate with the first communication platform and the second communication platform, operable to receive the update notification from the first communication platform, and operable to cause the remote vehicle transmission data to be provided to the second network (mobile device 90 operating computer application 70 – see at least Fig. 2 and ¶ [0062]; vehicle 20a sends convoy data messages directly to vehicle 20b which then forwards the convoy data message to vehicle 20c via server 130 – see at least ¶ [0087]; i.e., messages are received by the DSRC communication system and sent via LTE communication system).

Regarding claim 5, Doggart further teaches:
wherein the second communication signal includes relay vehicle transmission data (vehicle 20a sends convoy data messages directly to vehicle 20b which then forwards the convoy data message to vehicle 20c via server 130 – see at least ¶ [0087]).

Regarding claim 6, Doggart further teaches:
wherein the second communication platform is operable to store the remote vehicle transmission data at least until the second communication platform prepares the second communication signal for transmission (vehicle 20a sends convoy data messages directly to vehicle 20b which then forwards the convoy data message to vehicle 20c via server 130 – see at least ¶ [0087]; i.e., it is inherent that the convoy data message received via DSRC communication must be saved for some amount of time, even if briefly, in order to be relayed by LTE communication).

Regarding claim 7, Doggart further teaches:
wherein the first communication platform is operable to receive a third communication signal including updated remote vehicle transmission data (further exchange of messages comprising data required to maintain the convoy – see at least ¶ [0006]; i.e., multiple messages may be sent).

Regarding claim 8, Doggart further teaches:
wherein the first communication platform is operable to generate a second update notification including the updated remote vehicle transmission data, wherein the electronic controller is operable to receive the second update notification (further exchange of messages comprising data required to maintain the convoy – see at least ¶ [0006]; i.e., multiple messages may be sent).

Regarding claim 9, Doggart further teaches:
wherein the electronic controller is operable to periodically cause the second communication platform to provide the updated remote vehicle transmission data to the second network (vehicle 20a sends convoy data messages directly to vehicle 20b which then forwards the convoy data message to vehicle 20c via server 130 – see at least ¶ [0087]; i.e., messages are received by the DSRC communication system and sent via LTE communication system).

Regarding claim 10, Doggart further teaches:
wherein the first communication signal is a radio signal and the first network is a vehicle-to-vehicle network (DSRC communication between vehicles – see at least Fig. 3 and ¶ [0069]).

Regarding claim 11, Doggart further teaches:
wherein the second communication platform communicates with the second network that is a web-based network (LTE communication – see at least Fig. 3 and ¶ [0064]; messaging via a cloud/server based system using a mobile telephone network – see at least ¶ [0057]).

Regarding claim 12, Doggart further teaches:
wherein the remote vehicle transmission data includes at least one of a remote vehicle identifier, a name, a position, a speed, and a fuel level (vehicle 150 may share location with vehicle 160 via the DSRC communication route – see at least ¶ [0072]; convoy data messages may include control speed – see at least ¶ [0014]).

Regarding claim 13, Doggart discloses a vehicle communication system and method and teaches:
a data collection device to determine relay vehicle transmission data relating to a relay vehicle (mobile device 90 operating computer application 70 – see at least Fig. 2 and ¶ ;
a first communication platform, the first communication platform operable to receive a first signal from a remote vehicle of a first network, the first signal including remote vehicle transmission data relating to the remote vehicle (vehicle 160 includes intelligent travel system communication module 100 – see at least Fig. 3 and ¶ [0069]; e.g., DSRC communication between vehicles – see at least Fig. 3 and ¶ [0069]; vehicle 160 may communicate directly with vehicle 150 via DSRC message 60a – see at least Fig. 3 and ¶ [0070]; vehicle 150 may share location with vehicle 160 via the DSRC communication route – see at least ¶ [0072]);
a second communication platform operable to receive the relay vehicle transmission data and the remote vehicle transmission data provided by the first communication platform, the second communication platform operable to store the remote vehicle transmission data and communicate a second signal to a second network, the second signal including the relay vehicle transmission data and the remote vehicle transmission data (vehicle 160 includes mobile phone application 80 on mobile device 90 - see at least Fig. 3 and ¶ [0069]; e.g., LTE communication – see at least Fig. 3 and ¶ [0064]; vehicle 160 may communicate with vehicle 170 via remote server 130 – see at least Fig. 3 and ¶ [0069]; vehicle 170 receives vehicle 150 location via signal 60c – see at least Fig. 3 and ¶ [0070]).

Regarding claim 14, Doggart further teaches:
an electronic controller operable receive the remote vehicle transmission data from the first communication platform and provide the remote vehicle transmission data to the second communication platform (mobile device 90 operating computer application 70 – see at least Fig. 2 and ¶ [0062]; vehicle 20a sends convoy data messages directly to .

Regarding claim 15, Doggart further teaches:
wherein the electronic controller is operable to receive notification from the first communication platform that remote vehicle transmission data has changed (messages may include a communication status indication that indicates the status of the communication network for the vehicles  – see at least ¶ [0019], [0099]).

Regarding claim 16, Doggart further teaches:
wherein the second communication platform is operable to receive a third signal from the second network, the second network including a second network remote vehicle, the third signal including second network remote vehicle transmission data for the second network remote vehicle (vehicle 170 may share location with vehicle 160 via app server 130 – see at least Fig. 1 and ¶ [0070]).

Regarding claim 20, Doggart further teaches:
wherein the first communication signal is a radio signal and the first network is a vehicle-to-vehicle network (DSRC communication between vehicles – see at least Fig. 3 and ¶ [0069]).

Regarding claim 21, Doggart further teaches:
wherein the second communication platform communicates with the second network that is a web-based network (LTE communication – see at least Fig. 3 and ¶ [0064]; messaging via a cloud/server based system using a mobile telephone network – see at least ¶ [0057]).

Regarding claim 22, Doggart further teaches:
wherein the remote vehicle transmission data includes at least one of a remote vehicle identifier, a name, a position, a speed, and a fuel level (vehicle 150 may share location with vehicle 160 via the DSRC communication route – see at least ¶ [0072]; convoy data messages may include control speed – see at least ¶ [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 17-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Doggart in view of Roggero et al. (US 2007/0197230 A1, “Roggero”).

Regarding claim 2, Doggart fails to teach but Roggero discloses a communication system and teaches:
wherein the first communication platform is operable to associate the remote vehicle transmission data to a remote vehicle profile (messages may be sent with identification means, speed and time stamp – see at least ¶ [0039]; i.e., identification means = profile).



Regarding claim 3, Roggero further teaches:
wherein the update notification includes the remote vehicle profile and the second communication signal includes the remote vehicle profile (messages may be sent with identification means, speed and time stamp – see at least ¶ [0039]; i.e., identification means = profile; NOTE: vehicle 20a sends convoy data messages directly to vehicle 20b which then forwards the convoy data message to vehicle 20c via server 130 – see Doggart at ¶ [0087]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vehicle communication system and method of Doggart and Roggero to include the remote vehicle profile, as further taught by Roggero, so that each vehicle in the network makes itself aware of other vehicles (Doggart at ¶ [0039]).

Regarding claim 17, Doggart fails to teach but Roggero discloses a communication system and teaches:
wherein the remote vehicle transmission data includes a remote vehicle first network identifier associated with the remote vehicle (messages may be sent with identification means, speed and time stamp – see at least ¶ [0039]; i.e., identification means = identifier).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle communication system and method of Doggart to associate transmission data with an identifier, as taught by Roggero, so that each vehicle in the network makes itself aware of other vehicles (Doggart at ¶ [0039]).


wherein, when the second signal is communicated to the second network and the second network includes a second network remote vehicle identifier associated with the remote vehicle, the second network associates the remote vehicle transmission data with the second network remote vehicle identifier (messages may be sent with identification means, speed and time stamp – see at least ¶ [0039]; i.e., identification means = identifier).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vehicle communication system and method of Doggart and Roggero to associate transmission data with an identifier, as taught by Roggero, so that each vehicle in the network makes itself aware of other vehicles (Doggart at ¶ [0039]).

Regarding claim 19, Doggart further teaches:
wherein, when the second signal is communicated to the second network (vehicle 160 may communicate with vehicle 170 via remote server 130 – see at least Fig. 3 and ¶ [0069]; vehicle 170 receives vehicle 150 location via signal 60c – see at least Fig. 3 and ¶ [0070]).

Regarding claim 28, Doggart discloses a vehicle communication system and method and teaches:
receiving a first signal including relay vehicle transmission data associated with a relay vehicle and remote vehicle transmission data associated with a remote vehicle, the remote vehicle transmission data being provided to a first communication platform of the relay vehicle via a first network (app server 130 receives a message from vehicle 160 include vehicle 150, 160 locations – see at least Fig. 3), [ ], the remote vehicle transmission data being provided to a second communication platform of the relay vehicle (vehicle 160 may communicate directly with vehicle 150 via DSRC message 60a – see at least Fig. 3 and ¶ [0070]; vehicle 150 may share location with vehicle 160 via the , the second communication platform in communication with a second network, the second network receiving the first signal; 
[ ];
[ ]; and 
transmitting the remote vehicle transmission data and the relay vehicle transmission data to a network of vehicles (vehicle 160 may communicate with vehicle 170 via remote server 130 – see at least Fig. 3 and ¶ [0069]; vehicle 170 receives vehicle 150, 160 location messages via signal 60c – see at least Fig. 3 and ¶ [0070]).

Doggart fails to teach the remote vehicle transmission data including a remote vehicle first network identifier; associating the remote vehicle transmission data with a remote vehicle second network identifier; associating the relay vehicle transmission data with a relay vehicle identifier.

However, including identifying information in messages is known in the art. Roggero, for example, discloses a communication system and teaches:
:the remote vehicle transmission data including a remote vehicle first network identifier; associating the remote vehicle transmission data with a remote vehicle second network identifier; associating the relay vehicle transmission data with a relay vehicle identifier (messages may be sent with identification means, speed and time stamp – see at least ¶ [0039]; i.e., identification means = identifier).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle communication system and method of Doggart to associate transmission data with an identifier, as taught by Roggero, so that each vehicle in the network makes itself aware of other vehicles (Doggart at ¶ [0039]).

Claims 4, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Doggart in view of Roggero, as applied to claims 3 and 28 above, and further in view of Cuevas Ramirez et al. (US 2021/0166567 A1, “Cuevas”).

Regarding claim 4, Doggart and Roggero fail to teach but Cuevas discloses vehicle platooning and teaches:
wherein a master remote vehicle profile associated with the remote vehicle is maintained for the second network (master platoon cache 60 – see at least Fig. 1 and ¶ [0016]), the remote vehicle profile is associated with the master remote vehicle profile (cache 60 stores data relating to all platoons within a coverage are of a base station 10 – see at least ¶ [0016]; cache 60 stores an identifier for each vehicle 40 in the platoon – see at least ¶ [0035]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vehicle communication system and method of Doggart and Roggero to maintain a master remote vehicle profile, as taught by Cuevas, to allow platoon forming between vehicles outside of vehicle-to-vehicle communication range (Cuevas at ¶ [0003]).

Regarding claim 29, Doggart and Roggero fail to teach but Cuevas discloses vehicle platooning and teaches:
creating the remote vehicle second network identifier when the remote vehicle is unidentified on the second network (when a new vehicle 40 joins the platoon, local platoon cache sends message to platoon server 100 – see at least Fig. 3 and ¶ [0036]; master platoon cache 110 stores a table identifying each vehicle in the network that is registered with the platoon server – see at least ¶ [0018]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vehicle communication system and method of 

Regarding claim 30, Doggart further teaches:
receiving updated remote vehicle transmission data (further exchange of messages comprising data required to maintain the convoy – see at least ¶ [0006]; i.e., multiple messages may be sent).

Roggero further teaches:
updating the remote vehicle second network identifier with the updated remote vehicle transmission data (messages may be sent with identification means, speed and time stamp – see at least ¶ [0039]; i.e., each message, including update messages, are sent with and identifier).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vehicle communication system and method of Doggart , Roggero and Cuevas to associate transmission data with an identifier, as further taught by Roggero, so that each vehicle in the network makes itself aware of other vehicles (Doggart at ¶ [0039]).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doggart in view of in view of Cuevas.

Regarding claim 23, Doggart discloses a vehicle communication system and method and teaches:
receiving a first communication signal from a remote vehicle via a first communication platform of a relay vehicle (vehicle 160 includes intelligent travel system communication module 100 – see at least Fig. 3 and ¶ [0069]; e.g., DSRC communication between vehicles – see at least Fig. 3 and ¶ [0069]), the first communication signal including remote vehicle transmission data (vehicle 160 may communicate directly with vehicle 150 via DSRC message 60a – see at least Fig. 3 and ¶ [0070]; vehicle 150 may share location with vehicle 160 via the DSRC communication route – see at least ¶ [0072]);
providing the remote vehicle transmission data from the first communication platform to an electronic controller of the relay vehicle (mobile device 90 operating computer application 70 – see at least Fig. 2 and ¶ [0062]; vehicle 20a sends convoy data messages directly to vehicle 20b which then forwards the convoy data message to vehicle 20c via server 130 – see at least ¶ [0087]; i.e., messages are received by the DSRC communication system and sent via LTE communication system);
[ ];
[ ];
storing the remote vehicle transmission data via the second communication platform (i.e., it is inherent that the convoy data message received via DSRC communication must be saved for some amount of time, even if briefly, in order to be relayed by LTE communication); and
sending the remote vehicle transmission data via the second communication platform to a second network (vehicle 160 includes mobile phone application 80 on mobile device 90 - see at least Fig. 3 and ¶ [0069]; e.g., LTE communication – see at least Fig. 3 and ¶ [0064]; vehicle 160 may communicate with vehicle 170 via remote server 130 – see at least Fig. 3 and ¶ [0069]; vehicle 170 receives vehicle 150 location via signal 60c – see at least Fig. 3 and ¶ [0070]).

Doggart fails to teach generating a list including the remote vehicle transmission data; providing the list to a second communication platform of the relay vehicle.

However, Cuevas discloses vehicle platooning and teaches:
generating a list including the remote vehicle transmission data (master platoon cache 110 – see at least Fig. 1 and ¶ [0018]; cache 110 stores an identifier for each vehicle in the platoon and its current location – see at least ¶ [0018], [0022]);
providing the list to a second communication platform of the relay [ ] (data from master platoon cache 110 is pushed to local platoon cache 60 – see at least ¶ [0022]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle communication system and method of Doggart to generate a list and provide the list, as taught by Cuevas, to allow platoon forming between vehicles outside of vehicle-to-vehicle communication range (Cuevas at ¶ [0003]).

Regarding claim 24, Doggart further teaches:
identifying relay vehicle transmission data (vehicle 150 location information – see at least Fig. 3); 
providing the relay vehicle transmission data to the second communication platform (vehicle 150 location information is sent to vehicle 160 via DSRC communication – see at least Fig. 3); and 
sending the relay vehicle transmission data via the second communication platform to the second network such that the remote vehicle transmission data is sent with the relay vehicle transmission data (vehicle 160 sends vehicle 150 location information to vehicle 170 via LTE communication and app server 130 – see at least Fig. 3).

Regarding claim 25, Cuevas further teaches:
providing a remote vehicle first network identifier associated with the remote vehicle (vehicle 40 may send a message including its location and a vehicle identifier – see at least ¶ [0024]).

.

Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON L TROOST/Primary Examiner, Art Unit 3666